DETAILED ACTION
Status of the Application
In the amendment dated 30 October 2020, the following has occurred: Claims 1, 3, 5, 6, 8, 12, 16, and 20 have been amended.
Claims 1-22 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 August 2019 and 8 January 2020 are being considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.  
The information disclosure statement filed 29 September 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each publication or that portion which caused it to be listed other than U.S. Patents and U.S. patent application publications; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 7, 8-10, 12, 16-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 28 of copending Application No. 15/690,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are narrower than the claims at issue in the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4, 6, 13-15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 28 of copending Application No. 15/690,703 (reference application) in view of Lin, Jie, et al. "A Prognostic Model to Predict Mortality among Non–Small-Cell Lung Cancer Patients in the US Military Health System." Journal of Thoracic Oncology 10.12 (2015): 1694-1702.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are narrower than the claims at issue in the instant application.  The additional elements pertaining to use of a timeline are taught by Lin (See Abstract, Figure 3) with the motivation of providing information important to guide decision making and disease management (See Lin, page 1699, right column).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 28 of copending Application No. 15/690,703 (reference application) in view of Gegg-Harrison et al (Gegg-Harrison, Tim, et al. "Porting a cancer treatment prediction to a mobile device." 2009 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2009.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are narrower than the claims at issue in the instant application.  The additional elements pertaining to use presenting information to a user display are taught by Gegg-Harrison (See page 6220, right column) with the motivation of giving doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right column).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
claims 8-15) which recite steps of displaying predictions and pertinent past medical events.  
These steps of displaying predicting clinical events, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the display language, displaying future medical events in the context of this claim encompasses a mental process of the user thinking about the set of information and how it fits together to predict a future event.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as 9-15, reciting particular aspects of how the steps may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer memory and computer executing steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification, page 4, page 22, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining raw electronic medical records amounts to mere data gathering, recitation of raw electronic medical records amounts to selecting a particular data source or type of data to be manipulated, recitation of storing a particular set of organized information amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as storing information with the intent of use for machine learning, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9-15, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 9-15, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 9-15, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of known deep learning techniques, see applicant’s specification at page 5 regarding discussion of known attention mechanisms and well-known version of LSTM at page 24,  obtaining information by a computer, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); converting and ordering data, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing ordered data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing ordered data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Dandala et al (Pub. No. 2018/0032678).
Regarding claim 1, Malhorta discloses a system, comprising in combination:
a) a computer executing one or more deep learning models trained on the aggregated health records (See [0073], [0075], [0089]) converted into a single standardized data structure format and in the ordered arrangement (See [0050], [0101], [0105], also see [0035], [0063], [0110]) the one or more deep learning models predicting one or more future clinical events (See Abstract, Fig 2, [0073],  and identify one or more pertinent past events related to the predicted one or more future clinical events for a patient on an input electronic health record of the patient having the standardized data structure format (See Fig 18a, [0116]-[0118]) the electronic health record including a multitude of individual elements of at least medical notes, laboratory values, and medications (See [0039]); and
b) an electronic device for use by a healthcare provider treating the patient configured with a healthcare provider-facing interface displaying (1) the predicted one or more future clinical events and (2) pertinent past medical events of the patient in the input electronic health record (See Fig 18a, [0116]-[0118]), whereby the display of pertinent past medical events of the patient in the input electronic health record together with the predicted one or more future clinical events facilitates the provider focusing on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see Fig 18a, [0116]-[0118]).
Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing medications, diagnosis, procedures, and encounters data for a large group patients over a plurality of years (e.g., a multitude of individual elements of at least medical notes, laboratory values, and medications, see [0039]).  Malhorta does not describe use of models with attention mechanisms which indicate how much attention the one or more models gave to individual elements to predict clinical events; however, Tran teaches:
a) a computer executing one or more deep learning models trained on the aggregated health records converted into a single standardized data structure format and in the ordered arrangement the one or more deep learning models predicting one or more future clinical events and identify one or more pertinent past events related to the predicted one or more future clinical events for a patient on an input electronic health record of the patient having the standardized data structure format the electronic health record including a multitude of individual elements of at least medical notes, laboratory values, and medications; wherein at least one of the deep learning models includes an attention mechanism indicating how much attention the at least one of the one or more models gave to the individual elements in the electronic health record to predict the one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3)
b) an electronic device for use by a healthcare provider treating the patient configured with a healthcare provider-facing interface displaying (2) the identified one or more pertinent past medical events of the patient in the input electronic health record (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3)
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Malhorta describes presenting a patient data and a prediction based upon patient data, but does not describe specifically describing identifying and presenting the identified relevant information with the prediction.  However, Dandala teaches presenting and highlighting information relevant to a selected medical problem:
b) an electronic device for use by a healthcare provider treating the patient configured with a healthcare provider-facing interface displaying both (1) the predicted one or more future clinical events and (2) the identified one or more pertinent past medical events of the patient in the input electronic health record (See Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting medical problem, identifying related laboratory procedures, medications, and medical procedures and highlights such related medical entities, [0051]), whereby the display of the identified one or more pertinent past medical events of the patient in the input electronic health record together with the predicted one or more future clinical events facilitates the provider focusing on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting 
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to highlight information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]).  
Regarding claim 5, Malhotra in view of Tran and Dandala teaches the limitations of claim 1.  Malhorta describes presenting a patient data and a prediction based upon patient data, but does not describe specifically describing identifying and presenting the identified relevant information with the prediction.  However, Dandala teaches presenting and highlighting information relevant to a selected medical problem:
wherein the display permits a user of the electronic device to select one of the predicted clinical events and the selection triggers further display of information pertinent to the selected clinical event (See Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting medical problem, identifying related laboratory procedures, 
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to highlight information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]).  
It is noted that Dandala does not specifically describe selecting a future clinical event, but his aspect is understood to be obvious over the combination of references as Malhotra specifically describes predicting future events, as cited above.  Substituting the selection of a future clinical event identified by deep learning approaches taught by Malhotra in view of attention mechanisms taught by Tran into the user interface of Dandala simply amounts to an obvious simple substitution of known elements. The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Regarding claim 6, Malhotra in view of Tran and Dandala teaches the limitations of claim 1.  Malhorta describes presenting a patient data and a prediction based upon 
wherein the further display comprises display of medications prescribed to the patient and notes or excerpts thereof related to the clinical event (See Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting medical problem, identifying related laboratory procedures, medications, and medical procedures and highlights such related medical entities, [0051])
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to highlight information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]).  
It is noted that Dandala does not specifically describe selecting a future clinical event, but his aspect is understood to be obvious over the combination of references as Malhotra specifically describes predicting future events, as cited above.  Substituting the selection of a future clinical event identified by deep learning approaches taught by .
Claim 2, 3, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Dandala et al (Pub. No. 2018/0032678) and Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.).
Regarding claim 2, Malhotra in view of Tran and Dandala teaches the limitations of claim 1.  Malhotra does not disclose; however, Evans teaches:
wherein the interface of the electronic device includes a display of (1), and alert to the predicted one or more future clinical events, (2) key medical problems or conditions related to the alert, and (3) notes or excerpts thereof related to the alert (See page 873, Figure 1, Figure 2)
Evans teaches an approach to machine learning which includes displaying alerts and related information with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Malhotra/Tran/Dandala so as to have included 
Regarding claim 3, Malhotra in view of Tran, Dandala, and Evans teaches the limitations of claim 2.  Malhorta does not disclose; however, Tran teaches:
wherein the display on the notes or excerpts thereof are displayed in a manner indicating results from the application of the attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3)
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claim 7
wherein the display of notes or excerpts thereof indicating results from the application of the attention mechanism comprise display of the notes or excerpts thereof using at least one of the following to provide highlighting or gradations of emphasis on particular words, phrases or other text in the notes: font size, font color, shading, bold, italics, underline, strikethrough, blinking, highlighting with color, and font selection (See Tran, pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3, also see Dandala, Fig 5)
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Dandala et al (Pub. No. 2018/0032678), Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878), and Lin, Jie, et al. "A Prognostic Model to Predict Mortality among Non–Small-Cell Lung Cancer Patients in the US Military Health System." Journal of Thoracic Oncology 10.12 (2015): 1694-1702.
Regarding claim 4, Malhotra in view of Tran, Dandala, and Evans teaches the limitations of claim 2.  Malhorta does not disclose; however, Lin teaches:
wherein the display further comprises a display of at least one of inferred information from the patient electronic health record and a timeline of a probability or risk of certain events occurring in the future (See Abstract, Figure 3)
Lin teaches an approach to analyzing healthcare information which includes use of displaying a timeline of probability of events in the future with the motivation of providing information important to guide decision making and disease management (See Lin, .
Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.) in view of Gegg-Harrison et al (Gegg-Harrison, Tim, et al. "Porting a cancer treatment prediction to a mobile device." 2009 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2009.) and in further view of Ma et al (Ma, Fenglong, et al. "Dipole: Diagnosis prediction in healthcare via attention-based bidirectional recurrent neural networks." Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017.).
Regarding claim 8, Evans discloses an electronic device having:
a healthcare provider interface displaying a display of a prediction of one or more future clinical events for at least one patient (See page 873, Figure 1, Figure 2);
wherein the display further is configured to display elements comprising past medical events from an electronic health record for the at least one patient which correspond to predictive model operating on the electronic health record which are related to the prediction (See page 873, Figure 1, Figure 2), whereby the display of past medical events of the at least one patient facilitates a provider focusing on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited).
Malhorta does not disclose use of information displayed in substantial real time; however, Gegg-Harrison teaches:
a healthcare provider interface displaying in substantial real time a display of a prediction of one or more future clinical events for at least one patient (See page 6220, right column)
Gegg-Harrison teaches an approach to use of patient diagnosis tools which includes use of real-time access to models with the motivation of giving doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included use of real-time access to models, in accordance with the teaching of Gegg-Harrison, in order to give doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.

wherein the display further is configured to display elements comprising past medical events from an electronic health record which correspond to application of an attention mechanism on a predictive model operating on the electronic health record which are related to the prediction (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights)
Ma teaches an approach to machine learning which includes use of attention mechanisms with the motivation of determining which elements contribute more to final predictions (See Ma, section 4.4, case study, attention mechanisms and attention weights). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included use of attention mechanisms, in accordance with the teaching of Ma, in order to determine which elements contribute more to final predictions (See Ma, section 4.4, case study, attention mechanisms and attention weights), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Regarding claim 9, Evans in view of Gegg-Harrison and Ma teaches the limitations of claim 8.  Evans further teaches:
wherein the elements of the electronic health record comprise notes or excerpts thereof with highlighting or gradations of emphasis on particular words, phrases or other text in the notes 
Regarding claim 10, Evans in view of Gegg-Harrison and Ma teaches the limitations of claim 9.  Evans further teaches:
wherein the highlighting or gradations of emphasis comprise use of at least one of font size, font color, shading, bold, italics, underline, strikethrough, blinking, highlighting with color, and font selection (See page 873, column 1, 874, Figure 2)
Regarding claim 11, Evans in view of Gegg-Harrison and Ma teaches the limitations of claim 8.  Evans further teaches:
wherein the electronic device comprises a workstation, a tablet computer, or a smartphone (See page 6220, right column)
Gegg-Harrison teaches an approach to use of patient diagnosis tools which includes use of real-time access to models with the motivation of giving doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included use of real-time access to models, in accordance with the teaching of Gegg-Harrison, in order to give doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Regarding claim 12
wherein the predicted one or more future clinical events include at least one of an unplanned transfer to intensive care unit, length of stay in hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values (See page 875, right column)
Regarding claim 15, Evans in view of Gegg-Harrison and Ma teaches the limitations of claim 8.  Evans further teaches:
wherein the display of a prediction of one or more future clinical events is in the form of a display of an alert (See page 873, column 1, 874, Figure 2)
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.) in view of Gegg-Harrison et al (Gegg-Harrison, Tim, et al. "Porting a cancer treatment prediction to a mobile device." 2009 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2009.) and in further view of Ma et al (Ma, Fenglong, et al. "Dipole: Diagnosis prediction in healthcare via attention-based bidirectional recurrent neural networks." Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017.) and Lin, Jie, et al. "A Prognostic Model to Predict Mortality among Non–Small-Cell Lung Cancer Patients in the US Military Health System." Journal of Thoracic Oncology 10.12 (2015): 1694-1702.
Regarding claim 13, Evans in view of Gegg-Harrison and Ma teaches the limitations of claim 8.  Evans does not disclose; however, Lin teaches:
wherein the interface is further configured to display a time line plotting at least one patient risk or probability of an event over time (See Abstract, Figure 3)
Lin teaches an approach to analyzing healthcare information which includes use of displaying a timeline of probability of events in the future with the motivation of providing information important to guide decision making and disease management (See Lin, page 1699, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Malhotra/Evans so as to have included displaying a timeline of probability of events in the future, in accordance with the teaching of Lin, in order to provide information important to guide decision making and disease management (See Lin, page 1699, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Regarding claim 14, Evans in view of Gegg-Harrison and Ma teaches the limitations of claim 8.  Evans does not disclose; however, Lin teaches:
wherein the interface is further configured to display a time line plotting at least one patient risk or probability of an event over time for a plurality of patients simultaneously (See Abstract, Figure 3)
Lin teaches an approach to analyzing healthcare information which includes use of displaying a timeline of probability of events in the future with the motivation of providing information important to guide decision making and disease management (See Lin, .
Claims 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Dandala et al (Pub. No. 2018/0032678).
Regarding claims 16, Malhorta discloses a method of assisting a health care provider in providing care for a patient, comprising the steps of:
a) using a predictive model trained from aggregated electronic health records to generate (1) a prediction of a future clinical event for the patient (See Abstract, Fig 2, [0073], [0078], [0118]) and (2) identify pertinent past medical events from an input electronic health record for the patient which are related to the prediction (See Fig 18a, [0116]-[0118]); 
b) generate data related to both the prediction and the identified pertinent past medical events (See Fig 18a, [0116]-[0118]); 
c) transmit the generated data to an electronic device used by the health care provider for display on the electronic device 
displaying (1) the one or more future clinical events (See Fig 18a, [0116]-[0118]).
Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset.  Malhorta does not describe use of models with attention mechanisms which indicate how much attention the one or more models gave to individual elements to predict clinical events; however, Tran teaches attention mechanisms in the context of depicting attention mechanisms:
wherein the predictive model uses an attention mechanisms to indicate how attention the predictive model gave to elements in the input electronic health record to predict the future clinical event and identify pertinent past medical events and wherein the generated data includes the results of the attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3); and
displaying (2) the identified pertinent past medical events on the electronic device (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3), whereby the display of the past medical events of facilitates the health care provider focusing on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, 
Malhorta describes presenting a patient data and a prediction based upon patient data, but does not describe specifically describing identifying and presenting the identified relevant information with the prediction.  However, Dandala teaches presenting and highlighting information relevant to a selected medical problem:
displaying both (1) the one or more future clinical events and (2) the identified pertinent past medical events on the electronic device, whereby the display of the past medical events of facilitates the health care provider focusing on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting medical problem, identifying related laboratory procedures, medications, and medical procedures and highlights such related medical entities, [0051]).
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services 
Regarding claim 21, Malhotra in view of Tran and Dandala teaches the limitations of claim 16, respectively.  Malhorta further discloses: 
wherein the predictive model comprises an ensemble of deep learning models individually trained on aggregated electronic health records (See [0081]-[0083]).
Malhorta does not disclose use of attention mechanisms; however, Tran teaches:
wherein the predictive model comprises an ensemble of deep learning models individually trained on aggregated electronic health records, at least one of which incorporates the attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting 
Regarding claim 22, Malhotra in view of Tran and Dandala teaches the limitations of claim 16, respectively.  Malhorta further discloses: 
wherein the ensemble comprises (1) a Long-Short-Term Memory (LSTM) model (See [0006], [0079]), (2) a time aware Feed-Forward Model (FFM) (See [0006], each time step corresponds to a layer in a feedforward network), and (3) an embedded boosted time-series model (See [0006], each time step corresponds to a layer in a feedforward network, [0073], [0084]-[0089], embedding layers).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Dandala et al (Pub. No. 2018/0032678) and Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.).
Regarding claim 17, Malhotra in view of Tran and Dandala teaches the limitations of claim 16.  Malhotra does not disclose; however, Evans teaches:
wherein the pertinent past medical events include notes or excerpts thereof related to the alert (See page 873, Figure 1, Figure 2)

Regarding claim 18, Malhotra in view of Tran and Dandala teaches the limitations of claim 16.  Malhotra does not disclose; however, Evans teaches:
wherein the prediction is selected from the group consisting of: unplanned transfer to intensive care unit, length of stay in hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values (See page 875, right column)
Evans teaches an approach to machine learning which includes prediction of future risk including 30 day readmission and mortality within a particular time frame with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included prediction of future risk including 30 day readmission and mortality, in accordance with the teaching of Evans, in order to .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Dandala et al (Pub. No. 2018/0032678) and Lin, Jie, et al. "A Prognostic Model to Predict Mortality among Non–Small-Cell Lung Cancer Patients in the US Military Health System." Journal of Thoracic Oncology 10.12 (2015): 1694-1702.
Regarding claim 19, Malhotra in view of Tran and Dandala teaches the limitations of claim 16.  Malhorta does not disclose; however, Lin teaches:
wherein the generated data further comprises a time line of probability or risk of certain events occurring in the future (See Abstract, Figure 3)
Lin teaches an approach to analyzing healthcare information which includes use of displaying a timeline of probability of events in the future with the motivation of providing information important to guide decision making and disease management (See Lin, page 1699, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Malhotra/Tran/Dandala so as to have included displaying a timeline of probability of events in the future, in accordance with the teaching of Lin, in order to provide information important to guide decision making and disease management (See Lin, page 1699, right column), since so doing could be performed .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Dandala et al (Pub. No. 2018/0032678), Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.), and Gegg-Harrison et al (Gegg-Harrison, Tim, et al. "Porting a cancer treatment prediction to a mobile device." 2009 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2009.).
Regarding claim 20, Malhotra in view of Tran and Dandala teaches the limitations of claim 16.  Malhotra specifically describe processing information:
from a multitude of input electronic health records (See [0073], [0075], [0089], also see [0050], [0101], [0105], also see [0035], [0063], [0110])
Malhotra does not disclose; however, Evans teaches:
wherein steps a), b), and c) are performed for a multitude of patients simultaneously from a multitude of input electronic health records; and wherein a health care provider caring for at least two of the multitude of patients receives the generated data for the at least two patients (See page 873, Figure 1, Figure 2); thereby assisting the health care provider in providing care for the at least two patients simultaneously and permitting prioritization in patient care for the at least two patients based on respective predictions (non-limiting intended result of a step positively recited, regardless, see page 875, right column)
Evans teaches an approach to machine learning which includes displaying alerts and related information with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included displaying alerts and related information, in accordance with the teaching of Evans, in order to evaluate future risk and improve patient care (See Evans, page 875, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Malhotra does not disclose; however, Gegg-Harrison teaches:
wherein steps a), b), c) and d) are performed in real time for a multitude of patients simultaneously from a multitude of input electronic health records; and wherein a health care provider caring for at least two of the multitude of patients receives the generated data in real time for the at least two patients (See page 6220, right column); thereby assisting the health care provider in providing care for the at least two patients simultaneously and permitting prioritization in patient care for the at least two patients based on respective predictions (non-limiting intended result of a step positively recited)
Gegg-Harrison teaches an approach to use of patient diagnosis tools which includes use of real-time access to models with the motivation of giving doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right .

Response to Arguments
Applicant's arguments filed 30 October 2020 have been fully considered but they are not persuasive.  It is noted that various aspects of the claims have been amended, and the scope of the various independent claims vary.  Various aspects of applicant’s arguments are moot in view of the references applied in the instant office action.  To the extent the arguments remain relevant, they are addressed below.
Regarding double patenting, Applicant does not specifically dispute the merits of the double patenting rejections.  The scope of the claims in the instant application has been changed in a very similar manner to the reference application.  The double patenting rejections are accordingly maintained.
Regarding the Information disclosure statements, it is noted that the IDS filed 29 September 2020 makes specific reference to derivation proceeding # DER2020-00001.  The petition is acknowledged, but no copy of the petition was provided and accordingly the contents have not been considered in examination of the instant 
Regarding 101, applicant’s arguments are persuasive regarding the inventions of claims 1 and 16.  Examiner respectfully disagrees with applicant’s assertion that the remarks regarding claim 1 are similarly applicable to claim 8.  Regarding claim 8, examiner respectfully notes that no particulars of any machine learning are positively recited.  Claim 8 merely recites an electronic device which displays information which “correspond to application of an attention mechanism on a predictive model operating on the electronic health record.”  
Claim 8 is directed to a variation of the interface in element (b) of claim 1.  Any particulars of the actual machine learning fall outside the scope of the claim language.  Information which “correspond to application of an attention mechanism on a predictive model” does not require any particular interpretation of deep learning.  Applicant’s arguments pertaining to particulars of managing deep learning methods are not directly relevant to claim 8 or the respective dependent claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 1, applicant argues that Malhotra does not display the events which were specifically identified to be relevant to the prediction.  Examiner agrees.  Applicant argues that Tran’s disclosure pertaining to predicting the presence of a current condition is not applicable to the prediction of a future event.  Examiner respectfully disagrees regarding applicability of Tran.  The teachings of Tran are not considered in a vacuum, but are instead considered in combination with the teachings 
As articulated in the rejections above, Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing medications, diagnosis, procedures, and encounters data for a large group patients over a plurality of years (e.g., a multitude of individual elements of at least medical notes, laboratory values, and medications, see [0039]).  Malhorta does not describe use of models with attention mechanisms or displaying resulting identified events from application deep learning using models with attention mechanisms.   Tran’s teachings regarding identifying and displaying information about the prediction at runtime is understood to be equally applicable to an approach of predicting future events as taught by Malhotra.  It would have been obvious to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
 	Regarding the particulars of displaying both types of information on an interface, it is noted that the newly cited Dandala reference is discussed above.  
Regarding claim 8, applicant argues that Ma is silent on GUI aspects.  As with regarding 101, examiner respectfully notes the scope of claim 8 is very different than the scope of claim 1.  The combination of references applied in the rejections of claims 1 and 16 are line with applicant’s apparent intent of this claim language, but the scope of claim 8 is much broader than argued by applicant.
Claim 8 merely recites an electronic device which displays information which “correspond to application of an attention mechanism on a predictive model operating on the electronic health record.”  Displaying any information resulting from any model which incorporates an attention mechanism is understood to meet this limitation.  The newly amended whereby clause is understood to be a non-limiting intended result of a step positively recited.  Examiner further respectfully notes that a human provider is capable of focusing on certain elements of presented data.  The positively recited step is displaying past medical events, and the intended result is that the display facilities a provider to focus on particular elements.  No claim language is positively recited which displays any emphasis in claim 8.   Dependent claims 9 and 10 recite use of emphasis, but only in the sense that some data is emphasized without positively reciting any involvement of any application of any machine learning approach.  
Applicant repeats the above arguments regarding claim 16 and the remaining dependent claims.
Regarding Applicant’s statement, “[t]o the extent the Examiner might be tempted to reformulate the § 103 rejections in view of the newly cited Tran or Huynh references, the Examiner is again reminded that such references fail to overcome the deficiencies of Ma in view of the primary references, as explained for example in the discussion of claim 1,” examiner notes the following:
The Tran reference was cited by Examiner following the interview in the interest of compact prosecution and as a courtesy to Applicant.  Various elements in the claim language and the originally filed claim language, in particular, are very broad.  Examiner 
 	Examiner respectfully disagrees regarding the combined teachings of Malhotra and Tran.  The teachings of Tran are not considered in a vacuum, but are instead considered in combination with the teachings of Malhotra.  Examiner respectfully disagrees with applicant’s understanding of what would be obvious regarding Tran.
As articulated in the rejections above, Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing medications, diagnosis, procedures, and encounters data for a large group patients over a plurality of years (e.g., a multitude of individual elements of at least medical notes, laboratory values, and medications, see [0039]).  Malhorta does not describe use of models with attention mechanisms or displaying resulting identified events from application deep learning using models with attention mechanisms.   Tran’s teachings regarding identifying and displaying information about the prediction at runtime is understood to be equally applicable to an approach of predicting future events as taught by Malhotra.  It would have been obvious to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). 	Examiner additionally notes the discussion of the newly cited Dandala reference.   	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al (Pub. No. 2003/0120514) teaches a system for patient data mining, presentation, exploration, and verification which specifically describes presenting machine learning information and the ability for a user to drill down to an element to its underlying source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3626